DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/5/20 has been considered by the examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-4, 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,986,140 in view of Norby (US 2002/0191639).
As to claim 1, U.S. Patent No. 10,986,140 disclosed a method for setting up a communication link comprising a first communication leg between a first user equipment and a communication network and a second communication leg between a second user equipment and the communication network, the method comprising:
signalling, by the first user equipment, information regarding a first plurality
of modes supported by the first user equipment to the second user equipment via the

receiving, by the first user equipment, an indicator indicating at least one of a
second plurality of modes supported by the second user equipment, the first plurality of modes and the second plurality of modes having at least two modes in common;
initiating, in the first user equipment, establishment of the communication link
using at least one of the preferred modes that is also indicated by said indicator as supported by the second user equipment; and
changing, at the first user equipment, to another mode of the at least two modes
supported by the first user equipment and the second user equipment in response to an
activation from either of the first user equipment or the second user equipment during the initiated communication;
wherein the first user equipment communicates with the second user equipment via a corresponding one of the first communication leg and the second communication leg, each comprising a respective wireless interface (claim 1 of U.S. Patent No. 10,986,140).
U.S. Patent No. 10,986,140 fails to teach the information comprises a preference for at least one preferred mode of the first plurality of modes for use in beginning a communication.  Norby teaches the information comprises a preference for at least one preferred mode of the first plurality of modes for use in beginning a communication (paragraphs 20, 51).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Norby into the system of U.S. Patent No. 10,986,140 in order to indicate the compatible personal communication mode to the terminating end.

As to claim 3, U.S. Patent No. 10,986,140 disclosed the method according to claim 1, wherein the modes are related to a call communication (claim 3 of U.S. Patent No. 10,986,140).
As to claim 2, U.S. Patent No. 10,986,140 disclosed the method according to claim 1, wherein the modes comprise at least speech calland video call (claim 1 of U.S. Patent No. 10,986,140).
As to claim 6, Norby teaches the method according to claim 1, wherein the communication network comprises: a first communication network to which the first user equipment communicates via the first communication leg; and a second communication network to which the first user equipment communicates via the first communication leg (paragraphs 18, 19) with the motivation as indicating above.
As to claim 7, Norby teaches the method according to claim 6, wherein the communication network further comprises: an interworking network element coupling the first communication network to the second communication network; wherein one of the first and second communication networks is a circuit switched environment and the other one of the first and second communication networks is a packet switched environment (paragraphs 18, 19) with the motivation as indicating above.


.
4.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,986,140 in view of Takihiro et al (US 6,278,712).
As to claim 5, U.S. Patent No. 10,986,140 disclosed the method according to claim 1, wherein the information signalled by the first user equipment further comprises: at least one other mode of the first plurality of modes for possible use during the communication; and wherein another mode of the at least two modes supported by the first user equipment and the second user equipment is one of the at least one other mode of the first plurality of modes for possible use during the communication (claim 1 of U.S. Patent No. 10,986,140).
U.S. Patent No. 10,986,140 fails to teach a reservation mode.  Takihiro et al teaches a reservation (abstract).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Takihiro et al into the system of U.S. Patent No. 10,986,140 in order to resources of a network together with time information indicative of time when a communication using the resource is performed.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	October 21, 2021
	/DANH C LE/
           Primary Examiner, Art Unit 2642